
	

114 S3276 IS: Taking Action Against Drunk Drivers Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3276
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Grassley (for himself, Mrs. Ernst, Mr. Lee, Mr. Wicker, Mr. Vitter, Mr. Hatch, Mr. Moran, Mr. Perdue, Mr. Inhofe, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To make habitual drunk drivers inadmissible and removable and to require the detention of any alien
			 who is unlawfully present in the United States and has been charged with
			 driving under the influence
			 or driving while intoxicated.
	
	
		1.Short title
 This Act may be cited as the Taking Action Against Drunk Drivers Act.
 2.Mandatory detention for drunk driversSection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended— (1)in subparagraphs (A) and (B), by striking the comma at the end of each subparagraph and inserting a semicolon;
 (2)in subparagraph (C)— (A)by striking sentence and inserting sentenced; and
 (B)by striking , or and inserting a semicolon; (3)in subparagraph (D), by striking the comma at the end and inserting ; or; and
 (4)by inserting after subparagraph (D) the following:  (E)(i)(I)was not inspected and admitted into the United States;
 (II)held a nonimmigrant visa (or other documentation authorizing admission into the United States as a nonimmigrant) that has been revoked under section 221(i); or
 (III)is described in section 237(a)(1)(C)(i); and (ii)has a pending charge, by a prosecuting authority in the United States, of driving under the influence or driving while intoxicated, under Federal or State law, regardless of whether the offense is classified as a felony or a misdemeanor,.
			3.Banning habitual drunk drivers from the United States
 (a)Grounds for inadmissibilitySection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended— (1)by redesignating subparagraph (F) as subparagraph (J) and placing it after subparagraph (I); and
 (2)by inserting after subparagraph (E) the following:  (F)Habitual drunk driversAn alien convicted of 3 or more offenses for driving under the influence or driving while intoxicated, under Federal or State law, regardless of whether the offenses are classified as felonies or misdemeanors, is inadmissible..
 (b)Grounds for deportationSection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
				
 (G)Habitual drunk driversAn alien convicted of 3 or more offenses for driving under the influence or driving while intoxicated, under Federal or State law, regardless of whether the offenses are classified as felonies or misdemeanors, is deportable if at least one of such offenses occurred after the date of the enactment of the Taking Action Against Drunk Drivers Act..
			(c)Definition of aggravated felony
 (1)In generalSection 101(a)(43)(F) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(F)) is amended by striking for which the term of imprisonment and inserting , including a third conviction for driving under the influence or driving while intoxicated, under Federal or State law, regardless of whether the offense is classified as a felony or a misdemeanor, for which the term of imprisonment is.
				(2)Effective date; application
 (A)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act.
					(B)Application
 (i)In generalExcept as provided in clause (ii), the amendment made by paragraph (1) shall apply to a conviction for driving under the influence of alcohol or drugs that occurred before, on, or after such date of enactment.
 (ii)Two or more prior convictionsAn alien who received 2 or more convictions for driving under the influence of alcohol or drugs before the date of the enactment of this Act may not be subject to removal for the commission of an aggravated felony pursuant to section 237(a)(2)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(A)(iii)) on the basis of such convictions until the date on which the alien is convicted of another such offense after such date of enactment.
						
